UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-21928 Short-Term Bond Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: August 31, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Short-Term Bond Fund of AmericaSM [photo of a wooden pier with a covered boat slip] Annual report for the year ended August 31, 2011 Short-Term Bond Fund of America seeks to provide current income while preserving capital by investing in high-quality debt securities and maintaining a portfolio with a dollar-weighted average maturity no greater than three years. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 2.50%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2011 (the most recent calendar quarter-end): Lifetime Class A shares 1 year 5 years (since 10/2/06) Reflecting 2.50% maximum sales charge –2.05 % — % The total annual fund operating expense ratio was 0.63% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from October 2, 2006, through December 31, 2008, and reimbursed other fees and expenses. Applicable fund results shown reflect the waiver and reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on pages 19 to 21 for details. The fund’s 30-day yield for Class A shares as of September 30, 2011, calculated in accordance with the U.S. Securities and Exchange Commission formula, was 0.15%. The fund’s distribution rate for Class A shares as of that date was 1.12%. Both reflect the 2.50% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 5. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: We welcome the opportunity to once again present Short-Term Bond Fund of America’s annual report. For the 12 months ended August 31, 2011, Short-Term Bond Fund of America recorded a total return of 0.8%. The unmanaged Barclays Capital U.S. Government/Credit 1–3 Years ex BBB Index, a broad measure of the market in which the fund invests, and the Lipper Short Investment Grade Debt Funds Average (a peer group measure) each gained 1.7% over the same period. Results for longer time periods are shown in the table below. A higher weighting in Treasuries, which rallied strongly in the second half of the fiscal year, benefited the market index’s annual return. Also, unlike the fund’s results, the market index return does not include expenses. Against a backdrop of volatile markets, the fund seeks to offer investors stability through a conservative approach to investing that takes less interest rate and credit risk than many funds in its peer group (see sidebar on pages 2 and 3). In the final six months of the fund’s fiscal year — when returns for riskier assets were relatively poor and markets were highly volatile — the fund’s return exceeded that of a majority of its peers. The fund paid monthly dividends totaling about 12 cents a share for the fiscal year. This amounted to an income return of approximately 1.18% for investors who reinvested their dividends, and a slightly lower return for those who elected to take dividends in cash. The fund’s share price decreased by four cents to $10.11. [Begin Sidebar] Results at a glance For periods ended August 31, 2011, with dividends reinvested Total returns Average annual total returns 1 year 3 years Lifetime (since 10/2/06) Short-Term Bond Fund of America (Class A shares) % % % Barclays Capital U.S. Government/ Credit 1–3 Years ex BBB Index* Lipper Short Investment Grade Debt Funds Average *The index is unmanaged and therefore has no expenses. [End Sidebar] [photo of a wooden pier with a covered boat slip] [Begin Sidebar] In this report Contents 1 Letter to investors 4 The value of a long-term perspective 6 Summary investment portfolio 10 Financial statements 27 Board of trustees and other officers [End Sidebar] Market conditions For much of the first six months of the fund’s past fiscal year (through February 28), growing confidence in the U.S. economy helped push the price of Treasuries lower. Toward the end of that time, however, unrest in North Africa and the Middle East, rising oil prices and continued concerns about Europe’s government debt problems prompted a “flight to quality” as investors sought assets perceived as comparatively safe. Investors continued to favor the relative safety of higher quality bonds, and U.S. Treasuries rallied for much of the fiscal year’s second half — even after the political wrangling on Capitol Hill over raising the debt limit and the downgrade of the U.S. government’s credit rating by a single rating agency in early August. The rally in Treasuries strengthened in August as weak economic data and growing concern about the fiscal weakness of some euro zone countries prompted investors to sell riskier investments and buy higher quality bonds. Yields (which move inversely to prices) on shorter maturity Treasuries declined. August sales of two-year and three-year Treasuries drew the lowest yields witnessed in more than three decades. Inside the portfolio The fund’s portfolio counselors focused on high-quality holdings in an effort to limit potential losses — Treasuries and other government securities accounted for just over half of the portfolio at fiscal year-end. They incrementally increased the fund’s holdings in mortgage-related securities and, to a much lesser extent, in corporate bonds. Thorough research indicated that select securities within these two sectors offered attractive return potential, relative to the risks entailed. Increases in the fund’s mortgage-related exposure included purchases of agency pass-through securities issued by federal agencies such as Ginnie Mae, Fannie Mae and Freddie Mac that offered relatively high coupons. Owners of pass-throughs are in effect receiving the mortgage payments of a pool of homeowners across the U.S. The portfolio’s exposure to agency pass-throughs was 7.9% at fiscal year-end. Portfolio counselors also selectively added to the fund’s commercial mortgage-backed securities (CMBS) holdings, focusing on securities where the financials of the underlying loans and deal structure appear to provide resilience against further potential turmoil in the commercial real estate market. Total returns for mortgage-related securities tend to be higher when refinancing activity is low, as has been the case recently. Corporate bonds continue to be a significant holding (12.8% of the portfolio at fiscal year-end). Despite ongoing economic woes, many companies are in relatively good financial shape, as indicated by the large amount of cash that many have on their balance sheets as well as historically low levels of leverage (the ratio of net debt to shareholder equity). Recently, the portfolio counselors’ ongoing search for high-quality bonds from which to build a well-diversified portfolio led them to the municipals market. They identified securities that offered particularly attractive yields (relative to the yields of similar bonds issued in the taxable market). Consistent with its investment guidelines, the fund’s small holdings in tax-exempt bonds increased slightly. Details of the securities and sectors held by the fund can be found in the summary portfolio beginning on page 6. [Begin Sidebar] A conservative approach designed to provide income while preserving capital Short-Term Bond Fund of America invests primarily in high-quality debt securities with ratings of Aa/AA or better, including those guaranteed or sponsored by the U.S. government or federal agencies, mortgage-backed securities, as well as asset-backed securities. The first chart, at right, compares the fund’s risk-return profile relative to its peer group average. We also plot Intermediate Bond Fund of America as we believe it may be an appropriate additional choice for investors who also have a need to invest with a somewhat longer time horizon and incrementally more risk. Short-Term Bond Fund of America’s diversified portfolio and investment approach seeks to offer investors income while also endeavoring to preserve their initial investment. The second chart, at far right, compares the fund’s share price versus the median of the five largest funds in its peer group. Return versus volatility (for the 3-year period ended 8/31/11) [begin scatter chart] Return Volatility Short-Term Bond Fund of America % % Lipper Short Investment Grade Debt Funds Average Intermediate Bond Fund of America [end scatter chart] Returns (Class A shares) include reinvestment of all distributions. Volatility is calculated at net asset value by Lipper using annualized standard deviation (based on monthly returns), a measure of how returns have varied from the mean; a lower number signifies lower volatility. Average calculated using the funds in the Lipper Short Investment Grade Debt Funds peer group. Results of the Lipper average do not reflect any sales charges. Share price stability (from fund’s inception* until 8/31/11) [begin line chart] Short-Term Bond Fund of America Median of 5 largest Short Investment Grade Debt Funds 10/02/2006 10/31/2006 11/30/2006 12/31/2006 01/31/2007 02/28/2007 03/31/2007 04/30/2007 05/31/2007 06/30/2007 07/31/2007 08/31/2007 09/30/2007 10/31/2007 11/30/2007 12/31/2007 01/31/2008 02/29/2008 03/31/2008 04/30/2008 05/31/2008 06/30/2008 07/31/2008 08/31/2008 09/30/2008 10/31/2008 11/30/2008 12/31/2008 01/31/2009 02/28/2009 03/31/2009 04/30/2009 05/31/2009 06/30/2009 07/31/2009 08/31/2009 09/30/2009 10/31/2009 11/30/2009 12/31/2009 01/31/2010 02/28/2010 03/31/2010 04/30/2010 05/31/2010 06/30/2010 07/31/2010 08/31/2010 09/30/2010 10/31/2010 11/30/2010 12/31/2010 01/31/2011 02/28/2011 03/31/2011 04/30/2011 05/31/2011 06/30/2011 07/31/2011 08/31/2011 [end line chart] *Short-Term Bond Fund of America’s inception date is 10/2/06. Median monthly changes in net asset value of the five largest funds in the Lipper Short Investment Grade Debt Funds peer group as of 8/31/11 (initially scaled to 100). For this five-fund dataset, the median reflects the third-largest monthly change in value. [End Sidebar] Looking ahead The sustainability of economic recovery has become more questionable. Beyond the shifting economic outlook, there are a number of significant issues that bond investors must keep an eye on, including the ongoing European government debt crisis and the effects of bond market intervention by the U.S. Federal Reserve. As ever, the fund’s portfolio counselors — including John Queen, a new addition who replaced Mark Macdonald following his retirement in the latter half of the fiscal year — manage the fund with a view to protecting principal while delivering current income through various market cycles. John has two decades of broad fixed-income experience in both the taxable and tax-exempt bond markets. The fund’s diversified portfolio seeks to offer investors a measure of stability — serving as an anchor within their overall investment mix. As such, the fund also could be an appropriate choice for investors who want to invest their money for a year or so, but are seeking a better potential return than that typically offered by a money market fund (an investment in Short-Term Bond Fund of America entails additional investment risks that are not present with money market funds). In contrast to longer term bond funds, this fund is designed to offer returns that are less affected by changes in interest rates. Duration — a measure of sensitivity to changes in interest rates — stood at about 1.4 years as of August 31, 2011; this is toward the lower end of the fund’s target range. Portfolio counselors view the incremental increase in yield offered by Treasuries with a maturity closer to three years (toward the fund’s upper limit in terms of bond maturities) as not compelling enough to compensate for the additional interest rate risk entailed. When interest rates rise, the value of a shorter duration portfolio tends to hold up better than the value of a longer duration one. We thank you for your continued confidence in our efforts and look forward to reporting to you again in six months. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ David A. Hoag David A. Hoag President October 12, 2011 For current information about the fund, visit americanfunds.com. The value of a long-term perspective How a $10,000 investment has fared (for the period October 2, 2006, to August 31, 2011, with dividends reinvested) Fund results shown, unless otherwise indicated, are for Class A shares and reflect deduction of the maximum sales charge of 2.50% on the $10,000 investment.1 Thus, the net amount invested was $9,750. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. [begin mountain chart] The fund at net asset value The fund at maximum offering price Barclays Capital U.S. Govt/Credit 1–3 Years ex BBB Index2 Lipper Short Investment Grade Debt Funds Average3 Consumer Price Index4 (inflation) 10/2/06 $ 10/31/06 $ 11/30/06 $ 12/31/06 $ 1/31/07 $ 2/28/07 $ 3/31/07 $ 4/30/07 $ 5/31/07 $ 6/30/07 $ 7/31/07 $ 8/31/07 $ 9/30/07 $ 10/31/07 $ 11/30/07 $ 12/31/07 $ 1/31/08 $ 2/29/08 $ 3/31/08 $ 4/30/08 $ 5/31/08 $ 6/30/08 $ 7/31/08 $ 8/31/08 $ 9/30/08 $ 10/31/08 $ 11/30/08 $ 12/31/08 $ 1/31/09 $ 2/28/09 $ 3/31/09 $ 4/30/09 $ 5/31/09 $ 6/30/09 $ 7/31/09 $ 8/31/09 $ 9/30/09 $ 10/31/09 $ 11/30/09 $ 12/31/09 $ 1/31/10 $ 2/28/10 $ 3/31/10 $ 4/30/10 $ 5/31/10 $ 6/30/10 $ 7/31/10 $ 8/31/10 $ 9/30/10 $ 10/31/10 $ 11/30/10 $ 12/31/10 $ 1/31/11 $ 2/28/11 $ 3/31/11 $ 4/30/11 $ 5/31/11 $ 6/30/11 $ 7/31/11 $ 8/31/11 $ [end mountain chart] 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $500,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The index is unmanaged and therefore has no expenses. 3Results of the Lipper Short Investment Grade Debt Funds Average do not reflect any sales charges. 4Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 5For the period October 2, 2006 (when the fund began operations), through November 30, 2006. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended August 31, 2011)* Lifetime Class A shares 1 year 5 years (since 10/2/06) At maximum offering price (reflecting the maximum 2.50% sales charge) −1.73 % — % At net asset value — *Assumes reinvestment of all distributions. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from October 2, 2006, through December 31, 2008, and reimbursed other fees and expenses. Applicable fund results shown reflect the waiver and reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on pages 19 to 21 for details. Other share class results unaudited Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended September 30, 2011 (the most recent calendar quarter-end): 1 year 5 years Life of class Class B shares1 — first sold 11/6/06 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase –5.17 % — % Not reflecting CDSC –0.20 — Class C shares1 — first sold 11/6/06 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase –1.34 — Not reflecting CDSC –0.35 — Class F-1 shares2 — first sold 11/1/06 Not reflecting annual asset-based fee charged by sponsoring firm — Class F-2 shares2 — first sold 8/19/08 Not reflecting annual asset-based fee charged by sponsoring firm — Class 529-A shares3 — first sold 11/3/06 Reflecting 2.50% maximum sales charge –2.06 — Not reflecting maximum sales charge — Class 529-B shares1,3 — first sold 11/2/06 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase –5.29 — Not reflecting CDSC –0.33 — Class 529-C shares1,3 — first sold 11/3/06 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase –1.41 — Not reflecting CDSC –0.42 — Class 529-E shares2,3 — first sold 12/1/06 — Class 529-F-1 shares2,3 — first sold 11/16/06 Not reflecting annual asset-based fee charged by sponsoring firm — 1These shares are not available for purchase. 2These shares are sold without any initial or contingent deferred sales charge. 3Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from October 2, 2006, through December 31, 2008, and reimbursed other fees and expenses. Applicable fund results shown reflect the waiver and reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on pages 19 to 21 for details. For information regarding the differences among the various share classes, refer to the fund’s prospectus. Summary investment portfolio August 31, 2011 The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Investment mix by security type Percent of Net Assets Bonds & notes of U.S. government & government agencies 52.4 % Corporate bonds & notes Mortgage-backed obligations Other Short-term securities & other assets less liabilities [end pie chart] Quality ratings* Percent of net assets U.S. government obligations† 37.6 % Federal agencies Aaa/AAA Aa/AA A/A Short-term securities & other assets less liabilities *Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's, Standard & Poor's and/or Fitch as an indication of an issuer's creditworthiness.If agency ratings differ, the security will be considered to have received the highest of those ratings, consistent with the fund's investment policies.The ratings are not covered by the Report of Independent Registered Public Accounting Firm. †These securities are backed by the full faith and credit of the United States government. Principal Percent amount Value of net Bonds & notes- 87.84% ) ) assets Bonds & notes of U.S. government & government agencies -52.41% U.S. Treasury: 0.625% 2012 $ $ 0.625% 2012 1.00% 2012 1.375% 2012 4.25% 2012 4.50% 2012 4.625% 2012 4.75% 2012 4.875% 2012 0.375% 2013 0.75% 2013 1.375% 2013 1.375% 2013 1.375% 2013 1.50% 2013 1.75% 2013 1.875% 2013 (1) 3.125% 2013 3.375% 2013 3.375% 2013 3.875% 2013 1.875% 2014 1.875% 2014 2.25% 2014 2.375% 2014 1.00%-4.625% 2011-2016 % Fannie Mae: 1.00% 2011 2.00% 2012 0.50% 2013 1.00% 2013 0.875% 2014 2.75% 2014 0.45%-6.125% 2012-2014 Federal Home Loan Bank: 1.125% 2012 0.50% 2013 3.625% 2013 1.75%-4.625% 2012 Freddie Mac: 1.625% 2013 3.00% 2014 0.189%-5.00% 2011-2014 (2) United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 0.286%-1.875% 2011-2012(2) United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G: 2.20% 2012 2.125% 2012 United States Government Agency-Guaranteed (FDIC insured), Morgan Stanley 0.555%-2.25% 2012 (2) United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 0.497%-2.20% 2012 (2) Other securities Corporate bonds & notes -12.85% Financials -5.16% JPMorgan Chase & Co.: 3.40% 2015 2.60% 2016 Nordea Bank, Series 2, 3.70% 2014(3) Citigroup Inc.: 6.00% 2013 4.75% 2015 Morgan Stanley, Series F, 2.875% 2014 Other securities Consumer staples -1.13% Coca-Cola Co. 3.625% 2014 Other securities Other corporate bonds & notes -6.56% Other securities Total corporate bonds & notes Mortgage-backed obligations (4)-12.82% Fannie Mae: 4.00% 2019 3.50% 2025 5.50% 2038 6.00% 2038 0.418%-6.00% 2019-2041 (2) Freddie Mac 1.873%-5.752% 2013-2040 (2) Other securities Other-9.76% Other securities Total bonds & notes (cost: $3,803,364,000) Principal Percent amount Value of net Short-term securities- 12.89% ) ) assets Fannie Mae 0.08%-0.16% due 10/19/2011-1/19/2012 $ Freddie Mac 0.07%-0.23% due 9/23/2011-1/24/2012 Straight-A Funding LLC 0.16% due 9/1/2011 (3) Nordea North America, Inc. 0.17% due 10/11/2011 Coca-Cola Co. 0.13%-0.22% due 9/2-9/23/2011 (3) Federal Home Loan Bank 0.15%-0.271% due 9/19/2011-5/21/2012 (2) Barclays U.S. Funding Corp. 0.10% due 9/1/2011 Westpac Banking Corp. 0.14% due 9/6/2011 (3) Private Export Funding Corp. 0.13% due 11/2/2011 (3) Jupiter Securitization Co., LLC 0.17% due 9/1/2011 (3) U.S. Treasury Bill 0.22% due 1/12/2012 Other securities Total short-term securities (cost: $567,765,000) Total investment securities (cost: $4,371,129,000) Other assets less liabilities ) ) Net assets $ % "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Index-linked bond whose principal amount moves with a government price index. (2) Coupon rate may change periodically. (3) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $587,999,000, which represented 13.35% of the net assets of the fund. (4) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. See Notes to Financial Statements Financial statements Statement of assets and liabilities at August 31, 2011 (dollars in thousands) Assets: Investment securities, at value (cost: $4,371,129) $ Cash Receivables for: Sales of investments $ Sales of fund's shares Interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Dividends on fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation 22 Other Net assets at August 31, 2011 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Distributions in excess of net investment income ) Undistributed net realized gain Net unrealized appreciation Net assets at August 31, 2011 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (435,864 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended August 31, 2011 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses*: Investment advisory services $ Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation 34 Auditing and legal 65 Custodian 14 State and local taxes 38 Other Net investment income Net realized gain and unrealized depreciation on investments: Net realized gain on investments Net unrealized depreciation on investments ) Net realized gain and unrealized depreciation on investments ) Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended August 31 Operations: Net investment income $ $ Net realized gain on investments Net unrealized (depreciation) appreciation on investments ) Net increase in net assets resulting from operations Dividends paid or accrued to shareholders from net investment income ) ) Net capital share transactions Total increase in net assets Net assets: Beginning of year End of year (including distributions in excess of net investment income: $(42) and $(24), respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization Short-Term Bond Fund of America (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks to provide current income while preserving capital by investing in high-quality debt securities and maintaining a portfolio with a dollar-weighted average maturity no greater than three years. Effective November 1, 2010, the fund reorganized from a Maryland corporationto a Delaware statutory trust in accordance with a proposal approved by shareholders on November 24, 2009. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 2.50% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C* None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C* None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B, 529-B, C and 529-C shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations –Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends paid to shareholders are declared daily after the determination of the fund’s net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share classas of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Some securities may be valued based on their effective maturity or average life, which may be shorter than the stated maturity. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.At August 31, 2011, all of the fund’s investment securities were classified as Level 2. 4. Risk factors Investing in the fund may involve certain risks including, but not limited to, those described below. Market conditions —The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in bonds —Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. In addition, falling interest rates may cause an issuer to redeem, call or refinance a security before its stated maturity, which may result in the fund having to reinvest the proceeds in lower yielding securities. Bonds and other debt securities are subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Investing in mortgage-backed and asset-backed securities —Many types of bonds and other debt securities, including mortgage-backed securities, are subject to prepayment risk, as well as the risks associated with investing in debt securities in general. If interest rates fall and the loans underlying these securities are prepaid faster than expected, the fund may have to reinvest the prepaid principal in lower yielding securities, thus reducing the fund’s income. Conversely, if interest rates increase and the loans underlying the securities are prepaid more slowly than expected, the expected duration of the securities may be extended. This reduces the potential for the fund to invest the principal in higher yielding securities. Investing in securities backed by the U.S. government —Securities backed by the U.S. Treasury or the full faith and credit of the U.S. government are guaranteed only as to the timely payment of interest and principal when held to maturity. Accordingly, the current market values for these securities will fluctuate with changes in interest rates. The fund may also invest in debt securities and mortgage-backed securities issued by government sponsored entities and federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government. These securities are neither issued nor guaranteed by the U.S. government. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. 5. Taxation and distributions Federal income taxation– The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net taxable income and net capital gains each year. The fund is not subject to income taxes to the extent such distributions are made. Therefore, no federal income tax provision is required. As of and during the period ended August 31, 2011, the fund did not have a liability for any unrecognized tax benefits. The fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the fund did not incur any interest or penalties. The fund is not subject to examination by U.S. federal tax authorities for tax years before 2007 and by state tax authorities for tax years before 2006, the year the fund commenced operations. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gainsfor financial reporting purposes. These differences are due primarily to different treatment for items such as short-term capital gains and losses; deferred expenses; paydowns on fixed-income securities; and net capital losses.The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the fund for financial reporting purposes. During the year ended August 31, 2011, the fund reclassified $1,463,000 from undistributed net realized gain to distributions in excess of net investment income and $4,000 from distributions in excess of net investment income to capital paid in on shares of beneficial interest to align financial reporting with tax reporting. As of August 31, 2011, the tax basis components of distributable earnings, unrealized appreciation (depreciation) and cost of investment securities were as follows: (dollars in thousands) Undistributed ordinary income $ Undistributed long-term capital gain Gross unrealized appreciation on investment securities Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities Tax-basis distributions paid or accruedto shareholders from ordinary income were as follows (dollars in thousands): Year ended August 31 Share class Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B 32 52 Class 529-C Class 529-E 94 78 Class 529-F-1 Class R-1 20 22 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 Total $ $ 6. Fees and transactions with related parties Capital Research and Management Company ("CRMC"), the fund’s investment adviser, is the parent company of American Funds Distributors,® Inc. ("AFD"), the principal underwriter of the fund’s shares, and American Funds Service Company® ("AFS"), the fund’s transfer agent. Investment advisory services – The fund has an investment advisory and service agreement with CRMC thatprovidesfor monthly fees accrued daily. These fees are based on a series of decreasing annual rates beginning with 0.360% on the first $500 million of daily net assets and decreasing to 0.250% on such assets in excess of $4 billion. For the year ended August 31, 2011, the investment advisory services fee was $11,951,000, which was equivalent to an annualized rate of 0.290% of average dailynet assets. Class-specific fees and expenses – Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described below: Distribution services – The fund has plans of distribution for all share classes, except Classes F-2, R-5 and R-6. Under the plans, the board of trustees approves certain categories of expenses that are used to finance activities primarily intended to sell fund shares and service existing accounts. The plans provide for payments, based on an annualized percentage of average daily net assets, ranging from 0.30% to 1.00% as noted below. In some cases, the board of trustees has limited the amounts that may be paid to less than the maximum allowed by the plans.All share classes with a planmay use a portion (0.15% for ClassA, B, 529-A and 529-B shares and 0.25% for all other share classes) of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. The remaining amounts available to be paid under each plan are paid to dealers to compensate them for their sales activities. For Classes A and 529-A, distribution-related expenses include the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. These classes reimburse AFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.25% is not exceeded. As of August 31, 2011, unreimbursed expenses subject to reimbursement totaled $446,000 for Class A. There were no unreimbursed expenses subject to reimbursement for Class 529-A. Share class Currently approved limits Plan limits Class A 0.25% 0.30% Class 529-A Classes B and 529-B Classes C, 529-C and R-1 Class R-2 Classes 529-E and R-3 Classes F-1, 529-F-1 and R-4 Transfer agent services –The fund hasa transfer agent agreement with AFS for Classes A and B. Under this agreement, these share classes compensate AFS for transfer agent services including shareholder recordkeeping, communications and transaction processing. AFS is also compensated for certain transfer agent services provided to all other share classes from the administrative services fees paid to CRMC as described below. Administrative services – The fund has an administrative services agreement with CRMC for all share classes, except Classes A and B, to provide certain services, including transfer agent and recordkeeping services; coordinating, monitoring, assisting and overseeing third-party service providers; and educating advisers and shareholders about the impact of market-related events, tax laws affecting investments, retirement plan restrictions, exchange limitationsand other related matters. Each relevant share class pays CRMC annual fees up to 0.15% (0.10% for Class R-5 and 0.05% for ClassR-6) based on its respective average daily net assets. Each relevant share class also pays AFS additional amounts for certain transfer agent services. CRMC and AFS may use these fees to compensate third parties for performing these services. Each 529 share class is subject to an additional administrative services fee payable to the Commonwealth of Virginia for the maintenance of the 529 college savings plan.The quarterly fee is based on a series of decreasing annual rates beginning with 0.10% on the first $30 billion of the net assets invested in Class 529 shares of the American Funds and decreasing to 0.06% on such assets between $120 billion and $150 billion. The fee for any given calendar quarter is accrued and calculated on the basis of the average net assets of Class 529 shares of the American Funds for the last month of the prior calendar quarter. Although these amounts are included with administrative services fees on the accompanying financial statements, the Commonwealth of Virginia is not considered a related party. Expenses under the agreements described above for the year ended August 31, 2011, were as follows (dollars in thousands): Administrative services Share class Distribution services Transfer agent services CRMC administrative services Transfer agent services Commonwealth of Virginia administrative services Class A $ $ Not applicable Not applicable Not applicable Class B 53 Not applicable Not applicable Not applicable Class C Included in administrative services $ $ 37 Not applicable Class F-1 14 Not applicable Class F-2 Not applicable 4 Not applicable Class 529-A 25 $ Class 529-B 73 7 2 8 Class 529-C 47 10 56 Class 529-E 59 10 2 12 Class 529-F-1 - 20 3 23 Class R-1 54 5 3 Not applicable Class R-2 48 89 Not applicable Class R-3 44 28 Not applicable Class R-4 36 20 2 Not applicable Class R-5 Not applicable 13 - * Not applicable Class R-6 Not applicable 6 - * Not applicable Total $ *Amount less than one thousand. Trustees’ deferred compensation – Trustees who are unaffiliated with CRMCmay elect to defer the cash payment of part or all of their compensation. These deferred amounts, which remain as liabilities of the fund, are treated as if invested in shares of the fund or other American Funds. These amounts represent general, unsecured liabilities of the fund and vary according to the total returns of the selected funds. Trustees’ compensation of $34,000, shown on the accompanying financial statements, includes $31,000 in current fees (either paid in cash or deferred) and a net increase of $3,000 in the value of the deferred amounts. Affiliated officers and trustees – Officers and certain trustees of the fund are or may be considered to be affiliated with CRMC, AFS and AFD. No affiliated officers or trustees received any compensation directly from the fund. 7. Capital sharetransactions Capital share transactions in the fund were as follows (dollars and shares in thousands): Sales(*) Reinvestments of dividends Repurchases(*) Net increase (decrease) Share class Amount Shares Amount Shares Amount Shares Amount Shares Year ended August 31, 2011 Class A $ $ $ ) ) $ Class B 33 ) Class C 75 ) Class F-1 ) Class F-2 ) ) Class 529-A ) ) Class 529-B 32 3 ) Class 529-C 16 ) ) Class 529-E 93 10 ) ) Class 529-F-1 30 ) ) Class R-1 19 2 ) ) Class R-2 11 ) ) Class R-3 25 ) ) Class R-4 15 ) ) Class R-5 18 ) ) Class R-6 16 ) Total net increase (decrease) $ $ $ ) ) $ Year ended August 31, 2010 Class A $ $ $ ) ) $ Class B 54 ) ) 98 Class C ) ) Class F-1 ) ) Class F-2 ) Class 529-A ) ) Class 529-B 52 5 ) ) Class 529-C 20 ) ) Class 529-E 77 7 ) ) Class 529-F-1 20 ) ) Class R-1 22 2 ) ) Class R-2 13 ) ) Class R-3 21 ) ) Class R-4 12 ) ) Class R-5 19 ) ) Class R-6 14 ) ) Total net increase (decrease) $ $ $ ) ) $ * Includes exchanges between share classes of the fund. 8. Investmenttransactions The fund made purchases and sales of investment securities, excluding short-term securities and U.S. government obligations, if any, of $1,116,640,000 and $994,341,000, respectively, during the year ended August 31, 2011. Financial highlights(1) Income (loss) from investment operations(2) Net asset value, beginning of period Net investment income Net (losses) gains on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Net asset value, end of period Total return(3) (4) Net assets, end of period (in thousands) Ratio of expenses to average net assets before reimbursements/ waivers Ratio of expenses to average net assets after reimbursements/ waivers(4) Ratio of net income to average net assets(4) Class A: Year ended 8/31/2011 $ $ $ ) $ $ ) $ % $ % % % Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Period from 10/2/2006 to 8/31/2007 ) ) Class B: Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Period from 11/6/2006 to 8/31/2007 ) ) Class C: Year ended 8/31/2011 ) - ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Period from 11/6/2006 to 8/31/2007 ) ) Class F-1: Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Period from 11/1/2006 to 8/31/2007 ) ) Class F-2: Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Period from 8/19/2008 to 8/31/2008 - ) Class 529-A: Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Period from 11/3/2006 to 8/31/2007 ) ) Class 529-B: Year ended 8/31/2011 ) - ) - Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Period from 11/2/2006 to 8/31/2007 ) ) Class 529-C: Year ended 8/31/2011 ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Period from 11/3/2006 to 8/31/2007 ) ) Class 529-E: Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Period from 12/1/2006 to 8/31/2007 ) ) Class 529-F-1: Year ended 8/31/2011 $ $ $ ) $ $ ) $ % $ % % % Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Period from 11/16/2006 to 8/31/2007 ) ) Class R-1: Year ended 8/31/2011 ) - ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Period from 12/26/2006 to 8/31/2007 ) ) Class R-2: Year ended 8/31/2011 ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Period from 12/8/2006 to 8/31/2007 ) ) Class R-3: Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Period from 11/22/2006 to 8/31/2007 ) ) Class R-4: Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Period from 1/3/2007 to 8/31/2007 ) ) 52 Class R-5: Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Period from 1/4/2007 to 8/31/2007 ) ) Class R-6: Year ended 8/31/2011 ) ) Period from 11/20/2009(8) to 8/31/2010 ) Period from 5/7/2009 to 6/15/2009(9) - Year ended August 31 For the period 10/2/2006(10) to 8/31/2007 Portfolio turnover rate for all share classes 44
